DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a hay bale feeder, classified in A01F29/01.
II. Claims 11-15, drawn to a method of distributing a square hay bale, classified in A01D87/122.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In this case the apparatus as claimed can be used to practice another and materially different process such as one without the step of loading the square hay bale onto the hay bale feeder by moving the tractor towards the square hay bale and sliding at least a portion of the pair of support arms under the square hay bale; rotating the pair of support arms upwards; gravity feeding the square hay bale to the pair of spaced apart drum assemblies; and moving the tractor as the square hay bale is shredded by the pair of spaced apart drum assemblies.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Andrew Graff on 08/01/2021 a provisional election was made without traverse to prosecute the invention of Group I, claim 1-10.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 8 recites the limitation “a pair of support arms moveably coupled to the frame”. It is unclear how the support arms are coupled to the frame and be movable. Based on the specification and the drawings, it seems like the support arms are fixed to the frame and not movable. Is it supposed to be “removeably coupled”? Similarly, claim 6 is rejected.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisenwether (US 20110192924) in view of Garrett (US 20080063503) and in view of Collibault (FR 2741507).
	Regarding claim 1, Kisenwether discloses a hay bale feeder (Fig. 1-6) comprising: a frame (40); a pair of spaced apart drum assemblies (90) fixed to the frame, the pair of spaced apart drum assemblies each including: a drum being oriented horizontally (see Fig. 5: drum is oriented horizontally) and having a plurality of protrusions (see Fig. 5: drum having protrusions); and a motor (60) adapted to rotate the drum; a pair of support arms (50) moveably coupled to the frame, the pair of support arms adapted to provide support on the side (see Fig. 2: clamp on the side) of a square hay bale (20); wherein (i) the square hay bale is adapted to be gravity ([0032] slide by gravity into the shredding apparatus) fed to the drums of the pair of spaced apart drum assemblies, and (ii) the square hay bale is adapted to be passed between the drums (hay bale would pass between the drums when gravity fed).  
	Kisenwether fails to disclose the drum being oriented vertically and the pair of support arms adapted to provide support under a square hay bale.
	Collibault teaches a hay bale feeder (Fig. 1-3) comprising: a pair of spaced apart drum assemblies (3 and 3’) fixed to a frame (see Fig. 3), the pair of space apart drum assemblies each 
	Since both references are concerned with using two drums to distribute bale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Weichel’s drums to be oriented vertically as taught by Collibault because horizontal and vertical drums were art-recognized equivalents at the time the invention was made. 
	Garrett teaches a bale lifting device (Fig. 1-3) comprising a pair of support arms (56, 57 supports on the side by 56 and on the bottom by 57) adapted to provide support under a square hay bale (see Fig. 2 & [0029]).
	Since both references are concerned with lifting the bale off the ground, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pair of support arms of Kisenwether with the pair of support arms of Garrett in order to effectively grasp the bales ([0029], Garrett).

	Regarding claim 2, modified Kisenwether teaches the hay bale feeder of claim 1, wherein each one of the pair of support arms include: a support framework (56, Garrett) having a substantially rectangular shape (see Fig. 1, Garrett); a bale support member (57, Garrett) coupled to the support framework and having a substantially "L" cross-section (see Fig. 1&4, Garrett), a lower portion (shown below) of the bale support member adapted to provide the support under ([0029] , Garrett) the square hay bale; a upper and lower mounting plate. (shown below)
substantially triangular shape and the upper and lower mounting plate coupled to the support framework.
	At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used the support frame work having a substantially triangular shape instead of substantially rectangular shape because applicant has not disclosed that triangular shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with a rectangular shaped support frame work taught by modified Kisenwether because either shape perform the same function of grasping the bale equally well. Therefore, it would have been an obvious matter of design choice to modify the shape of the support frame work to obtain the invention specified in claim.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the upper and lower mounting plate from the support frame work and couple them together, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.


    PNG
    media_image1.png
    593
    626
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    454
    442
    media_image2.png
    Greyscale

	Regarding claim 3, modified Kisenwether teaches the hay bale feeder of claim 2, wherein the frame includes (i) a first set of holes (shown below: on each side) located on a top frame member (top half) of the frame, and (ii) a second set of holes (shown below: on each side) located on a bottom frame member (bottom half) of the frame.  

    PNG
    media_image3.png
    299
    316
    media_image3.png
    Greyscale

	Regarding claim 4, modified Kisenwether teaches the hay bale feeder of claim 3, wherein the lower mounting plates are configured to couple to (see annotated figures above) the frame proximate the bottom frame member.  
	Regarding claim 5, modified Kisenwether teaches the hay bale feeder of claim 3, wherein the upper mounting plates are configured to couple to (see annotated figures above) the frame proximate the upper frame member.  
	Regarding claim 6, modified Kisenwether teaches the hay bale feeder of claim 3, wherein the first set of holes and the second set of holes are each configured to receive a bolt (bolt shown above in claim 3 rejection where it points to the holes) therethrough for moveably coupling the pair of support arms to the frame.  
	Regarding claim 7, modified Kisenwether teaches the hay bale feeder of claim 1, wherein the pair of support arms each include: a bale support member (57) having a substantially "L" cross-section, a lower portion (see annotated figure in claim 2 rejection) of the bale support member adapted to provide the support under the square hay bale.  
Regarding claim 8, Kisenwether discloses a hay bale feeder (Fig. 1-6) comprising: a frame (40); a pair of spaced apart drum assemblies (90) fixed to the frame, the pair of spaced apart drum assemblies each including: a drum being oriented horizontally (see Fig. 5: drum is oriented horizontally) and having a plurality of protrusions (see Fig. 5: drum having protrusions); and a motor (60) adapted to rotate the drum; a pair of support arms (50) moveably coupled to the frame.
	Kisenwether fails to disclose Kisenwether fails to disclose the drum being oriented vertically and each of the pair of support arms being defined by: a support framework having a substantially triangular shape; and a bale support member coupled to the support framework and having a substantially "L" cross-section, a lower portion of the bale support member adapted to provide support under a square hay bale.  
	Collibault teaches a hay bale feeder (Fig. 1-3) comprising: a pair of spaced apart drum assemblies (3 and 3’) fixed to a frame (see Fig. 3), the pair of space apart drum assemblies each including: a drum having a plurality of protrusions; and a motor (34) adapted to rotate the drum; wherein each of the drums are oriented vertically (see Fig. 1-3: 3 and 3’ are vertically oriented), and the bale material is adapted to be passed between (see Fig. 3: gap between 3 and 3’ will allow bale to pass between the drums) the drums.
	Since both references are concerned with using two drums to distribute bale, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct Weichel’s drums to be oriented vertically as taught by Collibault because horizontal and vertical drums were art-recognized equivalents at the time the invention was made. 
rectangular shape (see Fig. 1, Garrett); a bale support member (57, Garrett) coupled to the support framework and having a substantially "L" cross-section (see Fig. 1&4, Garrett), a lower portion (see annotated figure in claim 2 rejection) of the bale support member adapted to provide the support under ([0029] , Garrett) the square hay bale.
	Since both references are concerned with lifting the bale off the ground, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pair of support arms of Kisenwether with the pair of support arms of Garrett in order to effectively grasp the bales ([0029], Garrett).
	Modified Kisenwether is silent to the support framework having a substantially triangular shape.
	At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used the support frame work having a substantially triangular shape instead of substantially rectangular shape because applicant has not disclosed that triangular shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with a rectangular shaped support frame work taught by modified Kisenwether because either shape perform the same function of grasping the bale equally well. Therefore, it would have been an obvious matter of design choice to modify the shape of the support frame work to obtain the invention specified in claim.
Regarding claim 9, modified Kisenwether teaches the hay bale feeder of claim 8, wherein the square hay bale is adapted to be gravity ([0032] slide by gravity into the shredding apparatus) fed to the drums of the pair of spaced apart drum assemblies.
	Regarding claim 10, modified Kisenwether teaches the hay bale feeder of claim 9, the square hay bale is adapted to be passed between the drums (hay bale would pass between the drums when gravity fed).  
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140209713, EP 0223004, DE 3236862, teach a similar bale feeder that uses gravity to feed the bale to the shredder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799